Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered
into effective as of July 10, 2009, by and between TX ENERGY SERVICES, LLC, a
Delaware limited liability company (“TX Energy”), C.C. FORBES, LLC, a Delaware
limited liability company (“C.C. Forbes”), and SUPERIOR TUBING TESTER, LLC, a
Delaware limited liability company (“Superior,” together with TX Energy and C.C.
Forbes, the “Borrowers,” and individually, a “Borrower”), FORBES ENERGY SERVICES
LLC, a Delaware limited liability company, as a Guarantor (the “Company”),
FORBES ENERGY CAPITAL INC., a Delaware corporation, as a Guarantor (“Energy
Capital”) and FORBES ENERGY SERVICES LTD., a company formed under the laws of
Bermuda, as a Guarantor (the “New Parent,” together with Company and Energy
Capital, collectively, the “Guarantors”), and CITIBANK, N.A., a national
association (“Lender”).

R E C I T A L S:

WHEREAS, Borrowers and Lender entered into a Credit Agreement dated April 10,
2008 (which as the same may have been or may hereafter be amended from time to
time is herein called the “Credit Agreement”; the terms defined therein being
used herein as therein defined unless otherwise defined herein); and

WHEREAS, Borrowers and Lender desire to amend the Credit Agreement to amend
certain other terms and provisions of the Credit Agreement.

A G R E E M E N T:

1. Amendment to the Credit Agreement. Effective the date hereof, and subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby:

(a) Amended to delete the definition of “Material Adverse Change” in Section 1.1
in its entirety and replace it with the following:

“ “Material Adverse Change” means a material and adverse change, from the state
of affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) the Consolidated financial condition of
Parent or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries, (b) the Consolidated business, assets, operations,
properties or prospects, considered as a whole of Parent or any New Parent,
whichever is then the ultimate parent company, (c) Borrowers’ and the
Guarantors’ ability, taken as a whole, to timely pay the Obligations, or (d) the
enforceability of the material terms of any material Loan Documents against the
Restricted Persons. For the avoidance of doubt, a Material Adverse Change shall
not include any non-cash charge or loss from the impairment write-downs or
write-offs of non-current assets required to be made in accordance with GAAP or
any non-cash item classified as an extraordinary, unusual or nonrecurring gain,
loss or charge, including any non-cash deferred tax expense related to the
effect of recognizing deferred tax items upon a change in tax status.”



--------------------------------------------------------------------------------

(b) Amended to add the following sentence to the end of Section 1.3:

“Whenever the context may require, the term “Borrower” used in the singular form
shall be deemed to include within its use the plural form.”

(c) Amended to delete Section 6.2(a) in its entirety and replace it with the
following:

“Within the time periods specified in the SEC’s rules and regulations, including
extensions thereto, for the related Report on Form 10-K, but in no event later
than 90 days after the end of each Fiscal Year, complete Consolidated financial
statements of Parent or New Parent, whichever is then the ultimate parent
company, and its Consolidated Subsidiaries together with all notes thereto,
prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion, based on an audit using generally accepted auditing
standards, by PricewaterhouseCoopers or other independent certified public
accounting firm of recognized standing selected by Borrower and acceptable to
Lender, stating that such Consolidated financial statements have been so
prepared. These financial statements shall contain a Consolidated balance sheet
as of the end of such Fiscal Year and Consolidated statements of earnings, of
cash flows, and of changes in owners’ equity for such Fiscal Year, each setting
forth in comparative form the corresponding figures for the preceding Fiscal
Year. In addition, concurrent with the delivery of such financial statements,
Parent or New Parent, whichever is then the ultimate parent company, will
furnish an opinion by such accountants independently assessing Parent’s or New
Parent’s, whichever is then the ultimate parent company, internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 2, and Section 404 of the Sarbanes-Oxley Act of 2002
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which Lender does not object; provided however, for the Fiscal Year ending 2008
the material weaknesses set forth on Section 6.2 of the Disclosure Schedule
shall be permitted. Within 10 business days after the delivery of the financial
statements required above, Parent or any New Parent, whichever is then the
ultimate parent company, will furnish or cause to be furnished company prepared
consolidating financial statements containing a consolidating balance sheet as
of the end of such Fiscal Year and consolidating statements of earnings and of
changes in owner’s equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year.”

 

2



--------------------------------------------------------------------------------

(d) Amended to delete Section 6.2(b) in its entirety and replace it with the
following:

“As soon as available after the end of each Fiscal Quarter, and in any event
within the time periods specified in the SEC’s rules and regulations, including
extensions thereto, for the related Report on Form 10-Q or 10-K, as applicable,
but in no event later than 45 days after the end of each Fiscal Quarter,
Consolidated balance sheet as of the end of such Fiscal Quarter and Consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning on the first day of the then current Fiscal Year to the end of such
Fiscal Quarter of Parent or any New Parent, whichever is then the ultimate
parent company, and its Consolidated Subsidiaries, all in reasonable detail and
prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments and the absence of footnotes. In addition, Parent will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) of this section, furnish a certificate
in the form of Exhibit D (herein called the “Compliance Certificate”) signed by
a Responsible Officer of Borrower and Parent or any New Parent, whichever is
then the ultimate parent company, stating that such financial statements are
accurate and complete in all material respects (subject to normal year-end
adjustments and the absence of footnotes), stating that he/she has reviewed the
Loan Documents, containing calculations showing compliance (or non-compliance)
at the end of such Fiscal Quarter with the requirements of Section 8.2 and
stating that no Default exists at the end of such Fiscal Quarter or at the time
of such certificate or specifying the nature and period of existence of any such
Default. Within 10 business days after the delivery of the financial statements
required above, Parent or any New Parent, whichever is then the ultimate parent
company, will furnish or cause to be furnished company prepared consolidating
balance sheet as of the end of such Fiscal Quarter and consolidating statements
of earnings for such Fiscal Quarter and for the period beginning on the first
day of the then current Fiscal Year to the end of such Fiscal Quarter of Parent
or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries, all in reasonable detail and prepared in accordance
with GAAP, subject to changes resulting from normal year-end adjustments and the
absence of footnotes.”

(e) Amended to delete Section 7.5(d) in its entirety and replace it with the
following:

“(d) Dispositions of equipment so long as (i) at least seventy-five percent
(75%) of the purchase price for such asset shall be paid solely in cash or Cash
Equivalents, (ii) no Default or Event of Default shall exist prior to or after
giving effect to such sale, and (iii) within 365 days of receipt of such net
cash proceeds the net cash proceeds of such sale shall have been applied (1) to
prepay the Obligations and other Indebtedness under any credit facility
permitted under Section 7.1, and if the Indebtedness repaid is revolving credit
Indebtedness, such Restricted Person will be required to correspondingly reduce
commitments with respect thereto, (2) to acquire (including by merger or
consolidation) all or substantially all of the assets of, or Equity Interests
of, another Permitted Business, provided, after giving effect to any such
acquisition of Equity Interests, the Permitted Business becomes a Guarantor,
(3) to make Capital Expenditures,

 

3



--------------------------------------------------------------------------------

or (4) to acquire other assets that are not classified as current assets under
GAAP and are used or useful in a Permitted Business; provided,, that any trade
in or exchange of assets shall not be deemed to violate this Section 7.5(d). For
purposes of this Section 7.5, each of the following will be deemed to be cash:
(A) any liabilities, as shown on such Parent’s or the New Parent’s most recent
combined or consolidated balance sheet, of such New Parent, the Parent or any of
the other Restricted Persons (other than contingent liabilities) that are
assumed by the transferee of any such equipment pursuant to a customary novation
agreement that releases such New Parent, the Parent or such other Restricted
Person, as the case may be, from further liability; (B) any securities, notes or
other obligations received by such New Parent, the Parent or any other
Restricted Person from such transferee that are contemporaneously, subject to
ordinary settlement periods, converted by such New Parent, the Parent or such
other Restricted Person, as the case may be, into cash, to the extent of the
cash received in that conversion; (C) any assets or capital stock received by
the New Parent, the Parent or other applicable Restricted Person as a result of
a transaction whereby such New Parent, the Parent or such other Restricted
Person receives all or substantially all of the assets of, or capital stock of a
Permitted Business, if, after giving effect to such acquisition of capital
stock, the Permitted Business is or becomes a Restricted Person; and (D) assets
that are not classified as current assets under GAAP that are used or useful in
a Permitted Business.”

(f) Amended to delete the definition of “Consolidated Net Income” in
Section 8.1. in its entirety and replace it with the following:

“ “Consolidated Net Income” means, for any period, the net earnings (or loss)
after Taxes of Parent and its Consolidated Subsidiaries for such period
determined in accordance with GAAP; provided, however, that in calculating
Consolidated Net Income the following shall not be included: non-cash
stock-based compensation, any non-cash charge or loss from the impairment
write-downs or write-offs of non-current assets required to be made in
accordance with GAAP or any non-cash item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge, including any non-cash deferred
tax expense related to the effect of recognizing deferred tax items upon a
change in tax status.”

2. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received counterparts of this Amendment executed by
Borrowers and Section 1 hereof shall become effective when, and only when,
Lender shall have additionally received any and all other documentation as
Lender may reasonably require. Lender will notify Borrowers in writing when such
conditions have been met and the agreement has become effective.

3. Representations and Warranties of Borrowers. Borrowers represent and warrant
as follows, giving effect to this Amendment:

(a) Borrowers are duly authorized and empowered to execute, deliver and perform
this Amendment and all other instruments referred to or mentioned herein to

 

4



--------------------------------------------------------------------------------

which it is a party, and all action on its part requisite for the due execution,
delivery and the performance of this Amendment has been duly and effectively
taken. This Amendment, when executed and delivered, will constitute valid and
binding obligations of Borrowers enforceable in accordance with its terms. This
Amendment does not violate any provisions of Borrowers’ certificate of
formation, limited liability company agreement, regulations, or any contract,
agreement, law or regulation to which Borrowers are subject, and does not
require the consent or approval of any regulatory authority or governmental body
of the United States or any state.

(b) The representations and warranties made by Borrowers in the Credit Agreement
are true and correct as of the date of this Amendment.

(c) No event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

4. Release. Borrowers and Guarantors release, remise, acquit and forever
discharge Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to this Amendment or the Loan Documents, or any of the transactions
associated therewith, or the Collateral, including specifically but not limited
to claims of usury and lender liability. THE FOREGOING RELEASE INCLUDES ACTIONS
AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES ARISING AS A RESULT OF THE
NEGLIGENCE AND/OR THE STRICT LIABILITY OF ONE OR MORE OF THE RELEASED PARTIES.

5. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof’, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

(b) Except as specifically amended above, the Credit Agreement and the Note(s),
and all other instruments securing or guaranteeing Borrowers’ obligations to
Lender (collectively, the “Loan Documents”) shall remain in full force and
effect and are hereby ratified and confirmed. Without limiting the generality of
the foregoing, the Loan Documents and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrowers under the
Credit Agreement and the Note(s), as amended hereby, and under the other Loan
Documents.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

6. Costs and Expenses. Borrowers agree to pay on demand all costs and expenses
of Lender in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lender. In addition, Borrowers shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such fees.

7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

9. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Amendment, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

10. Joinder of Guarantors. Each Guarantor joins in the execution of this
Amendment to evidence its consent to the terms hereof, to confirm its continuing
obligations under the terms of the Guaranty, and to acknowledge that without
such consent and confirmation, Lender would not enter into this Amendment or
otherwise consent to the terms hereof. Additionally, each Guarantor represents
to Lender that it is duly authorized and empowered to execute, deliver and
perform this Amendment, and all action on its part requisite for the due
execution, delivery and the performance of this Amendment has been duly and
effectively taken. This Amendment, when executed and delivered, will constitute
valid and binding obligations of each Guarantor enforceable in accordance with
its terms.

11. Final Agreement. THIS WRITTEN AMENDMENT OF CREDIT AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

 

BORROWERS: TX ENERGY SERVICES, LLC By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer C.C.
FORBES, LLC By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer SUPERIOR
TUBING TESTERS, LLC By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer LENDER:
CITIBANK, N.A. By:  

/s/ Arthur B. Pryde

Name:  

Arthur B. Pryde

Title:  

Vice President

 

7



--------------------------------------------------------------------------------

Guarantors:

 

FORBES ENERGY SERVICES LLC By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer FORBES
ENERGY CAPITAL INC. By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer FORBES
ENERGY SERVICES LTD. By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer FORBES
ENERGY INTERNATIONAL, LLC By:  

/s/ L. Melvin Coooper

  L. Melvin Cooper   Senior Vice President and Chief Financial Officer

 

8